DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/29/2019, 4/9/2020, 6/16/2021 and 5/31/2022 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4.	Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The language of claim 1 is unclear as to which components are required or merely optional.  Claim 1 states and/or in b1) yet later states b1 and b2 is at least 50%.



5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


6.	Claims 9-12 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9-12 contain no further limitation or merely states “use” without any use claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2012/0322908 A1) to Bastioli (hereinafter Bastioli) in view the teachings of (US 2013/0101865 A1) to Ren et al.  (hereinafter Ren).
	Bastioli is directed toward a polyester coatings made from biomaterials.  Bastioli discloses at paragraph [0020] that a preferred polyfunctional acid is 2,5-furandicarboxylic acid and its esters that reads on Applicants a1.  Bastioli discloses at paragraph [0015] that the polyfunctional acid may be 5-49% by mole that reads on Applicants range of 30% to 90% by mole.  Bastioli discloses at paragraph [0055] that a compound of a dicarboxylic acid containing sulfonate groups such as 5-sulfiophthalic acid, which is an aromatic compound and 0-5% moles of the TOTAL polyester and therefore would be considered to overlap and read on Applicants range of 10% to 60% for only A.  Bastioli discloses at paragraph [0022] that diols may include propanediol that reads on Applicants b1 alkanediol.  Bastioli discloses at paragraph [0056] that the composition includes isocyanates or corresponding compounds containing 2-4 reactive terminal groups that would include oligioisocyanates and oligioisocyanurates that reads on Applicants D.  Bastioli discloses at paragraph [0026] that the polyester contains 0.01% to 3% by mole of a branching agent of citric acid that reads on Applicants range of 0.1 to 4% by mole.  Bastioli discloses each and every element as arranged in claims 1-3 and 5-14, but is silent regarding higher concentrations of sulfonate group containing dicarboxylic acids.    
	Ren is directed toward a polyester coatings made from biomaterials.  Bastioli and Ren are both directed toward a polyester coatings made from biomaterials and therefore is analogous art.  Ren teaches at paragraph [0009] that the polyester is made as an aqueous coating.    Ren teaches at paragraph [0020] that aliphatic-aromatic copolyesters are desirable.  Ren teaches at paragraph [0025] that branching is formed by reacting carboxylic acid groups with molecules having 3-6 isocyanate groups.  Ren teaches at paragraph [0089] that isocyanates may be 0.01 to 5 mol% of the polyester that reads on Applicants range of 0.1 to 4% moles.  Ren teaches at paragraph [0090] that citric acid can be added for branching from 0.1 to 5%.  Ren teaches at paragraph [0121] that 6% to 30% of the polyester may be carboxylic acid with a sulfonate group such as sulfoisophthalic acid, which one would be motived to allow for the polyester to be water dispersible.  Ren teaches at paragraph [0124] that the polyester contains aliphatic diols such as propanediol.  
	It would be obvious to one skilled in the art at the time of filing based on the disclosure of Bastioli in view of the teachings of Ren to select each and every element as arranged in claims 1-3 and 5-14.  

Allowable Subject Matter
10.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:   The prior art does not teach a polyester having a benzenecicarboxylic acid for a3.  

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766